UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7052


MALCOLM MUHAMMAD,

                 Plaintiff – Appellant,

          v.

CORRECTIONS    OFFICER    SMITH; HAROLD W. CLARKE; RANDALL
MATHENA;       YOUNCE    (Unit  Manager); LAMBERT, Building
Supervisor,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00578-JLK-RSB)


Submitted:    November 18, 2014            Decided:   December 15, 2014


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Malcolm Muhammad appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2) (2012) and denying his motion for reconsideration.

We   have   reviewed   the       record    and    find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Muhammad   v.    Corrections         Officer    Smith,   No.    7:13-cv-

00578-JLK-RSB (W.D. Va. Mar. 14 & June 3, 2014). *                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the     materials      before   this     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




      *
        Muhammad’s First Amendment claim that his cell was
searched in retaliation for his outspoken and litigious nature
is also subject to dismissal because this allegation is
unsupported and speculative. See Adams v. Rice, 40 F.3d 72, 74-
75 (4th Cir. 1994).



                                           2